Name: Council Regulation (EEC) No 45/81 of 1 January 1981 laying down general rules concerning the components for protection of the processing industry in the cereals and rice sector and fixing the components applying in Greece
 Type: Regulation
 Subject Matter: plant product;  industrial structures and policy;  trade policy;  Europe;  trade
 Date Published: nan

 No L 3 / 18 Official Journal of the European Communities 1 . 1 . 81 COUNCIL REGULATION (EEC) No 45/81 of 1 January 1981 laying down general rules concerning the components for protection of the processing industry in the cereals and rice sector and fixing the components applying in Greece THE COUNCIL OF THE EUROPEAN COMMUNITIES , referred to in Article 66 of the said Act  hereinafter called ' fixed components'  which are levied on imports into the Community of Nine from Greece or info Greece from the Community of Nine, or which replace in the case of Greece the component of Community protection in the charge on imports from third countries, shall he as fixed or reproduced , as appropriate , in the Annex hereto . 2 . Without prejudice to the provisions of point 4 of Article 64 of the Act, the fixed components referred to in paragraph 1 and relating to products covered by Regulation ( EEC) No 2727/75 shall apply until 31 July 1981 while the components relating to products covered by Regulation (EEC) No 1418 /76 shall apply until 31 August 1981 . 3 . For subsequent marketing years : Having regard to the Treaty establishing the European Economic Community , Having regard to the 1979 Act of Accession , and in particular Article 72 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas Article 66 ( 2 ) of the Act of Accession provides that the amount of the components for the protection of the processing industry in Greece in respect of products covered by Council Regulation ( EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (*), as last amended by Regulation ( EEC) No 1870/80 ( 2), and by Council Regulation ( EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ( 3), as last amended by Regulation ( EEC) No 1871 /80 ( 4), is to be determined by separating out, from the total protection applied by Greece on 1 January 1979 to imports into Greece from third countries , the component or components designed to ensure the protection of the said industry ; Whereas , in order to provide a complete table of the components designed to protect processing industries in the enlarged Community , the components designed to protect the processing industry in the Community of Nine and applicable to imports from Greece should be shown on a single table with the components applicable in Greece ,  Greece shall determine the fixed components referred to in paragraph 1 in respect of imports from third countries , adjusted in accordance with the provisions of point 2 ( a ) of Article 64 and Article 66 (3 ) of the Act . In the event of alterations to or suspension of the Community fixed component applicable to imports from third countries, Greece shall simultaneously alter or suspend the basic fixed component which it applies to imports from third countries by the proportion resulting from application of the provisions of point 2 ( a ) of Article 64 of the Act ;  the Commission shall determine the fixed components referred to in paragraph 1 in respect of intra-Community trade , adjusted in accordance with the provisions of point 1 of Article 64 and Article 66 ( 3 ) of the Act and , as appropriate , in accordance with authorizations granted under point 4 of Article 64 of the Act .HAS ADOPTED THIS REGULATION : Article 2 Article 1 Detailed rules for the application of this Regulation shall be adopted as the need arises in accordance with the procedures laid down in Article 26 of Regulation (EEC) No 2727/75 and Article 27 of Regulation ( EEC) No 1418 /76 . 1 . In respect of the products covered by Regulations (EEC) No 2727/75 and (EEC) No 1418/76 , the components designed to protect the processing industry Article 3(!) Of No L 281 , 1 . 11 . 1975 , p . 1 . ( 2 ) OJ No L 184 , 17 . 7 . 1980 , p . 1 . ( 3 ) OJ No L 166 , 25 . 6 . 1976 , p . 1 . ( 4 ) OJ No L 184 , 17 . 7 . 1980, p . 4 . This Regulation shall enter into force on 1 January 1981 . No L 3 / 191 . 1 . 81 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 January 1981 . For the Council The President D. F. VAN DER MEI No L 3 /20 Official Journal of the European Communities 1 . 1 . 81 ANNEX cer heading No Description Community of Nine Greece Fixed components in ECU/tonne 07.06 A Manioc, arrowroot, salep and other similar roots and tubers with high starch content, excluding sweet potatoes 0 0 10.06 Rice : B. 11 . Semi-milled or wholly milled rice : a ) Semi-milled rice : 1 . Round grain 2 . Long grain b ) Wholly milled rice : 1 . Round grain 2 . Long grain 13-05 12-97 13-90 13-90 28-17 27-99 30-00 30-00 1 1.01 Cereal flours i 1 ) : A. Wheat or mesiin flour B. Rye flour C. Barley flour D. Oat flour E. Maize flour : 22-67 22-67 6-04 6-04 22-67 22-67 6-04 6-04 I. Of a fat content not exceeding 1 -5 % of weight 6-04 6-04 II . Other 3-02 3-02 F. Rice flour 3-02 3-02 G. Other 3-02 3-02 11.02 Cereal groats and cereal meal ; other worked cereal grains ( for example, rolled , flaked , polished , pearled or kibbled but not further prepared), except rice falling within heading No 10.06 ; germ of cereals , whole , rolled , flaked or ground ('): A. Cereal groats and cereal meal : L Wheat : a ) Durum wheat 22-67 22-67 b ) Common wheat 22-67 22-67 11 . Rye 6-04 6-04 III . Barley 6-04 6-04 IV . Oats 6-04 6-04 V. Maize : a ) Of a fat content not exceeding 1-5 % by weight : 1 . For the brewing industry 6-04 6-04 2 . Other 6-04 6-04 b) Other 3-02 V02 1 . 1 . 81 No L 3 /21Official Journal of the European Communities CCT heading No Description Community of Nine Greece Fixed components in F_,CU/tonne 11.02 VI . Rice 3-02 3 02 (cont 'd) VII . Other 3-02 3-02 B. Hulled grains ( shelled or husked), whether or not sliced or kibbled : I. Barley and oats : a ) Hulled ( shelled or husked): 1 . Barley 3-02 3-02 2 . Oats : aa ) Clipped oats 3-02 3-02 bb ) Other 3-02 3-02 b ) Hulled and sliced or kibbled ('GrÃ ¼tze' or 'grutten '): 1 . Barley 3-02 3-02 2 . Oats 3-02 3-02 II . Other cereals : a ) Wheat 3-02 3-02 b) Rye 3-02 3-02 c) Maize 3-02 3-02 d) Other 3-02 ' 3-02 C. Pearled grains : I. Wheat 3-02 3 02 II . Rye 3-02 3-02 III . Barley 6-04 6-04 IV. Oats 3-02 3-02 V. Maize 3-02 3-02 VI . Other 3-02 3-02 D. Grains not otherwise worked than kibbled : I. Wheat 3-02 3-02 II . Rye 3-02 3-02 III . Barley 3 -02 3-02 IV . Oats 3-02 3-02 V. Maize 3-02 3-02 VI . Other 3-02 3 Ã 2 E. Rolled grains ; flaked grains : I. Barley and oats : a ) Rolled : 1 . Barley " 3-02 3-02 2 . Oats 3-02 3-02 b ) Flaked : 1 . Barley 6-04 6-04 2 . Oats 6-04 6-04 II . Other cereals : a ) Wheat 6-04 6-04 b ) Rye 6-04 6-04 c ) Maize 6-04 6-04 d) Other : 1 . Flaked rice 6-04 6-04 2 . Other 6-04 6-04 No L 3 /22 1 . 1 . 81Official Journal of the European Communities CCT heading No Description Community of Nine Greece Fixed components in HOJ / tonne 1 1.02 F. Pellets : (cont'd) I. Wheat 6-04 6-04 11 . Rye 604 6-04 111 . Barley 6-04 6-04 IV . Oats 6-04 6-04 V. Maize 6-04 6-04 VI . Rice 3 Ã 2 3-02 VII . Other 3-02 3-02 G. Germ of cereals , whole , rolled , flaked or ground : I. Wheat 6-04 MM 11 . Other 6-04 6 · ( )4 11 . 04 C. Flour and meal of sago and of roots and tubers falling within heading No 07.06 : 1 . Denatured .3 - 02 3-02 II . Other : a ) For the manufacture of starches 20-55 20-55 b ) Other 20-55 20-55 1 1 . 07 Malt, roasted or not : A. Unroasted : 1 . Obtained from wheat : a ) In the form of flour 10-88 10-88 b ) Other 10-88 10-88 11 . Other : a ) In the form of flour 10-88 10-88 b ) Other 10-88 10-88 B. Roasted 10-88 10-88 11.08 A Starches : I. Maize starch 20-55 50-00 II . Rice starch 30-83 30-83 ill. Wheat starch 20-55 50-00 IV . Potato starch 20-55 50-00 V. Other 20-55 50-00 1 1.09 I Ã ¯ Wheat gluten , whether or not dried j i - j 181-34 181-34 1 . 1 . 81 Official Journal of the European Communities No L 3 /23 CCT heading No Description Community of Nine Greece Fixed components in ECU/tonne 17.02 B Glucose and glucose syrup : II . Other : a ) Glucose in the form of white crystalline powder, whether or not agglomerated b ) Other 96-72 66-49 96-72 66-49 21.07 F Flavoured or coloured sugar syrups : II . Glucose syrup 66-49 66-49 23.02 Bran , sharps and other residues derived from the sifting, milling or working of cereals or of leguminous vegetables : A. Of cereals : I. Of Maize or rice : a ) With a starch content not exceeding 35 % by weight b ) Other 0 0 0 0 II . Of other cereals : a ) Of which the starch content does not exceed 28 % by weight, and of which the proportion that passes through a sieve with an aperture of 0-2 mm does not exceed 10 % by weight or alternatively the proportion that passes through the sieve has an ash content, calculated on the dry products , equal to or more than 1-5% by weight b ) Other 0 0 0 0 23.03 Beet-pulp, bagasse and other waste of sugar manufacture ; brewing and distilling dregs and waste ; residues of starch manufacture and similar residues : . A. Residues from the manufacture of starch from maize ( excluding concentrated steeping liquors), of a protein content , calculated on the dry product : 1 . F^xceeding 40 % by weight 181,34 181,34 23.07 Sweetened forage ; other preparations of a kind used in animal feeding : B. Other, containing starch , glucose or glucose syrup falling within subheadings 17.02 B and 21.07 F II , or milk products : I. Containing starch or glucose or glucose syrup : a ) Containing no starch or containing 10 % or less by weight of starch : 1 . Containing no milk products or containing less than 10 % by weight of such products 2 . Containing not less than 10 % but less than 50 % by weight of milk products 10.88 10.88 10.88 10.88 No L 3 /24 Official Journal of the European Communities 1 . 1 . 81 CCT heading No Description Community of Nine Greece . . Fixed components in ECU/tonne 23.07 (cont 'd) b ) Containing more than 10 % but not more than 30 % by weight of starch : 1 . Containing no milk products or containing less than 10 % by ­ weight of such products 10.88 10.88 2 . Containing not less than 10 % but less than 50 % by weight of milk products 10.88 10.88 c ) Containing more than 30 % by weight of starch : 1 . Containing no milk products or containing less than 10% by weight of such products 10.88 10.88 2 . Containing not less than 10 % but less than 50 % by weight of milk products 10.88 10.88 (*) For the purpose of distinguishing products falling within heading Nos 11.01 and 11.02 from those falling within subheading 23.02 A , products falling within heading Nos 1 1.01 and 11.02 shall be those meeting the following specifications :  a starch content ( determined by the modified Ewers polarimetric method), referred to dry matter, exceeding 45 % by weight,  an ash content, by weight, referred to dry matter ( after deduction of any added minerals), not exceeding 1-6 % for rice, 2-5 % for wheat or rye , 3 % for barley, 4 % for buckwheat, 5 % for oats and 2 % for other cereals . Germ of cereals , whole , rolled , flaked or ground , falls in all cases within heading No 11.02 .